Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00802-CV

                                         IN RE Peter BARTON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: November 20, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 14, 2013, relator Peter Barton filed a petition for writ of mandamus

complaining of the trial court’s order striking the plaintiff’s expert witness in the underlying legal

malpractice proceeding. The court has considered relator’s petition for writ of mandamus and is

of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).



                                                       PER CURIAM




1
 This proceeding arises out of Cause No. DC-12-308, styled Peter Barton v. Ana Lisa Garza, pending in the 229th
Judicial District Court, Duval County, Texas, the Honorable Dick Alcala presiding.